Citation Nr: 0406613	
Decision Date: 03/12/04    Archive Date: 03/19/04

DOCKET NO.  03-17 656	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUE

Entitlement to service connection for diabetes mellitus, Type 
II, including as due to exposure to Agent Orange.  


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Hal Smith




INTRODUCTION

The veteran served on active duty from February 1967 to June 
1969.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a December 2002 rating decision of the 
Department of Veteran's Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  


REMAND

A review of the record reflects that the veteran did serve in 
the Republic of Vietnam.  Therefore, exposure to herbicides 
is conceded.  The veteran's postservice private and VA 
records from June 2000 to May 2001 show that the veteran was 
glucose intolerant and thought to be on the border for Type 
II diabetes mellitus. 

The current record fails to show a definitive diagnosis of  
Type II diabetes mellitus, thus, further evidentiary 
development is necessary prior to making a final 
determination as to this claim.  The veteran has not been 
thoroughly examined by VA to determine if this condition 
actually is present.  VA's duty to assist includes obtaining 
recent medical records and thorough and contemporaneous 
examinations in order to determine the nature and extent of 
the veteran's disabilities.  38 C.F.R. § 3.159(c)(4) (2003).  

In view of the foregoing, this is REMANDED to the RO for the 
following actions:  

The Veterans Benefits Administration 
Appeals Management Center (VBA AMC) 
should schedule the veteran for an 
appropriate VA medical examination to 
determine whether the veteran has Type II 
diabetes mellitus.  The claims file and a 
separate copy of this remand must be made 
available to and reviewed by the examiner 
prior and pursuant to conduction of the 
examination.  All testing deemed 
necessary should be performed.  All 
findings should be reported in detail.   
The examiner should provide a 
comprehensive rationale for the opinion.

No action is required of the veteran until he is otherwise 
notified, but he has the right to submit additional evidence 
and argument on the matter that the Board has remanded to the 
RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the VBA 
AMC. The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner. See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 
U.S.C.A. § 5101 (West 2002) (Historical and Statutory Notes). 
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court. See 
M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




